DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Amendment/Claims
Applicant’s response filed 8 March 2021 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 8 December 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Applicant’s election without traverse of Group I, claims 1-26, and the species “AAV8”, “ADAR2”, “SEQ ID NO:183”, SEQ ID NO:181”, and “a nonsense mutation” in the reply filed on 11 September 2020 is acknowledged. The requirement to elect a species has been withdrawn with regard to the species of AAV vector. 
Newly submitted claims 31 and 32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claim 31 recites “[t]he vector of claim 1, wherein the enzyme is an endogenous enzyme.” Claim 32 recites “[t]he vector of claim 1, wherein the vector does not comprise a sequence encoding an ADAR or APOBEC enzyme.” The examined invention of claims 1, 3, 5, 7-14, 16-24, 26 and those of claims 31 and 32 are directed to related inventions. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 31 and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Finally it is noted that the inventions of claims 31 and 32 are linked by at least claim 1, and allowance of claim 1 in its current scope would be cause for rejoinder and withdrawal of the instant restriction. 
Claims 1, 3, 5, 7-14, 16-24, 26 and 33 read on the elected subject matter. Claims 4, 15, 25, 28, 29, 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 September 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 7-14, 16-24, 26 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al. (“Klein”; WO 2016/097212; applicant’s IDS of 1 May 2020), in view of Senis et al. (“Senis”; Biotechnol. J. 2014, 9:1402–1412). This rejection is repeated with regard to claims 1, 3, 5, 7-14, 16-24 and 26 for the same reasons of record as set forth in the Official action mailed 8 December 2020, and is also applied to newly added claim 33. A response to applicant’s traversal follows the reiterated rejection below.

Claim 1 is drawn to a lentiviral, adenoviral or adeno-associated viral (AAV) vector that comprises
(a)    a polynucleotide sequence; or
(b)    a DNA construct encoding the polynucleotide sequence; wherein the polynucleotide sequence comprises:
(i)    a recruiting domain; and
(ii)    (ii) a targeting domain, and
wherein the polynucleotide sequence does not comprise a chemical modification, wherein the polynucleotide sequence recruits an adenosine deaminase enzyme via at least a portion of the recruiting region, and wherein the adenosine deaminase enzyme when contacted with the 
Claim 2 recites the vector of claim 1, wherein the enzyme is an editing enzyme, and claim 3 narrows the enzyme to an adenosine deaminase (ADAR) polypeptide. The elected ADAR polypeptide is an ADAR2 polypeptide.
The invention also recites the vector of claim 1 as an AAV vector, and the elected AAV vector is an AAV8 vector.
The recruiting domain may comprise at least one bulge loop or stem-loop, or may not comprise a stem-loop. The vector may comprise the DNA construct encoding the polynucleotide sequence, and the DNA construct may comprise a second polynucleotide sequence encoding the enzyme. The targeting domain may comprise at least about 80% sequence homology to any one of SEQ ID NO: 182-206, wherein the elected sequence is SEQ ID NO: 183. The recruiting domain they comprise at least about 90% sequence homology to at least about 20 contiguous nucleic acids of SEQ ID NO: 180 or 181, wherein SEQ ID NO: 181 is elected. The polynucleotide sequence may further comprise at least one additional recruiting domain. The recruiting domain may be proximal to the 5’ end or the 3’ end of the targeting domain. The targeting domain may be at least partially complementary to the target RNA. The target RNA may comprise a non-sense mutation or a missense mutation, wherein the elected embodiment is a non-sense mutation. The mutation maybe implicated in a disease, which may be muscular dystrophy. The invention also comprises a kit comprising the vector of claim 1 in a container. 
New claim 33 recites the vector of claim 1, wherein administration of the vector to a human subject results in an effective amount of the polynucleotide sequence to treat a disease or condition. It is noted that this language places functional limitations on a product claim, and that 
Klein teaches methods of RNA editing using oligonucleotide constructs comprising a targeting portion specific for the target nucleic acid sequence to be edited and a recruiting portion capable of binding and recruiting a nucleic acid editing ezyme, either supplied or naturally present in the cell. See at least page 3, first paragraph for example. Klein teaches the use of human ADAR2 at at least page 16 for example, and the use of recruiting domains comprising stem-loop and bulge structures at least at page 12 beginning at line 32. Klein teaches targeting GluR2 (GluR-B of Klein) beginning at page 3, line 25. Regarding SEQ ID NO: 181, claim 17 requires only “about 90% sequence homology to at least about 20 contiguous nucleic acids” of said sequence. It is noted that the terminal 20 nucleotides of said sequence are wildcard “n” nucleotides with the exception of one cytosine. Given the “about 90%” language, literally any targeting domain sequence of Klein meets this limitation. Klein also teaches configurations that include targeting and recruiting domains at the 5’- and 3’-ends of the oligonucleotide construct at pages 10-12, as well as the use of multiple targeting domains. Klein teaches using such compositions for the treatment of mutations leading to at least muscular dystrophy at page 26, for example. 
Klein does not teach an AAV vector comprising such target and recruiting domain -containing polynucleotides. Klein teaches targeting domains directed to GluR2, but does not teach SEQ ID NO: 183 per se.

It would have been obvious to one of ordinary skill in the art to incorporate the recruiting and targeting oligonucleotide of Klein, along with the nucleotide editing enzyme ADAR2 into an AAV vector taught by Senis. One of ordinary skill in the art would have had a reason to do so, since Senis teaches that AAV vectors allow for robust delivery of oligonucleotides comprising targeting and recruiting domains as well as a polynucleotide encoding the enzyme that interacts with said domains. One of ordinary skill in the art would have been motivated to achieve the same robust and specific delivery of the RNA editing components of Klein that are disclosed by Senis. Since all such compositions and methods steps required to make and use such compositions were well known at the time of filing and disclosed in detail by the combination of the instantly cited prior art, one of ordinary skill in the art would also have had a reasonable expectation of success. Furthermore, the specific targeting domain of SEQ ID NO: 183 is rendered obvious by the cited combination, since Klein provide specific direction to target the sequence that SEQ ID NO: 183 targets, i.e. GluR2, and further since Klein teaches that the entire target sequence was known in the art at the time of filing. All such GluR2 targeting sequences would be considered prima facie obvious, given the express motivation provided by Klein. Accordingly in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the invention as a whole to have been prima facie obvious at the time the invention was filed.

Response to Traversal
requires only the use of modified polynucleotides. More importantly, Klein teaches the use of unmodified guide RNAs. See the table in example 1, specifically oligos #2, 6, 9 and 10 on pages 32 and 33. Klein states therein that oligo #10 (which is an unmodified guide RNA), was among those that “…gave the best results.” This argument is unpersuasive therefore.
Applicant further argues that the combined cited prior art (Klein and Senis) would not motivate one of ordinary skill to modify the teachings of Klein, but applicant’s entire argument in this regard is based upon the mistaken notion that Klein does not teach using unmodified guide oligos, a supposition that is clearly in error as discussed above. This argument is unpersuasive for at least these reasons. 
It is argued that it is unclear from the teachings of Klein that any RNA editing actually occurred, but as above, this argument is based on the mistaken assumption that Klein does not teach the use of unmodified oligos. As discussed above, Klein states at pages 32-33 that oligo #10 (which is an unmodified guide RNA), was among those that “…gave the best results.” The “results” Klein is discussing is RNA editing, obtained using unmodified guide oligos. This argument is not persuasive therefore.
Applicant alleges that Klein briefly speculates that providing a guanine or adenine opposite other adenosines might possibly be used to prevent overediting, but preventing overediting is not a feature recited or implied anywhere in the claims. Applicant also appears to argue that 
It is argued that the chemically modified bases that make up Klein’s guides are not gene encodable, and that Klein and Senis are incompatible references as Klein seeks to deliver chemically modified guides and Senis seeks to provide an AAV vector for delivery of gene encodable elements. Applicant asserts that combining these references is improper as it would require a change in the fundamental principle of operation for Klein and Senis, rendering the purpose of their teachings moot. Applicant also asserts that Klein delivers high defined amounts of oligonucleotide directly to the cell via transfection in Example 1, and that it is unclear that any RNA editing (let alone targeted RNA editing as claimed in amended claim 1) actually occurred given that the differences between the controls and the experimental samples do not appear to show any significant difference. As above, this is based upon a mistaken notion that Klein does not teach or exemplify RNA editing using unmodified guide RNAs, which Klein clearly does as already discussed at length, particularly exemplified in example 1 and figure 4.
It is argued that the differences between direct delivery an oligonucleotide to a cell versus AAV encoded guide delivery are substantial, that administration of an AAV vector does not deliver a defined amount of polynucleotide to cells in the same way as Klein’s direct delivery of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-14, 16-24 and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 93-113 of U.S Application No. 16/490,494 (corresponding to U.S. Pre-Grant Publication Number 2020/0263180). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims recite an oligonucleotide construct for the site-directed editing of an adenosine nucleotide in a target RNA sequence in a eukaryotic cell, the oligonucleotide construct comprising: (a) a targeting portion, comprising an antisense sequence complementary to part of the target RNA; and (b) a recruiting portion that is capable of forming an intramolecular stem loop structure, and capable of binding and recruiting an hADAR1 or hADAR2 naturally present in the cell that is capable of performing the editing of the adenosine 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Traversal
Applicant traverses this provisional rejection by arguing that it does not appear that the Office has made a proper prima facie case. However applicant offers no evidence or reasoning as to why this is so, and this argument is unpersuasive therefore. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Douglas Schultz, PhD whose telephone number is (571)272-0763.  The examiner can normally be reached on M-F 8-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


J. D. SCHULTZ
Primary Examiner
Art Unit 1633


/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633